 Case 2:19-cr-00313-SVW Document 113 Filed 06/29/20 Page 1 of 6 Page ID #:885




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 East 2nd Street
     Los Angeles, CA 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894-0081
7
     Attorneys for Defendant
8    MARK DOMINGO
9
                               UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                    WESTERN DIVISION
12
13   UNITED STATES OF AMERICA,                     Case No. 19-313-SVW
14                Plaintiff,                       MR. DOMINGO'S REPLY TO THE
                                                   GOVERNMENT'S OPPOSITION TO
15         v.                                      HIS MOTION TO EXCLUDE
                                                   OFFENSIVE AND GRAPHICALLY
16   MARK DOMINGO,                                 VIOLENT MATERIALS
17                Defendant.
18
19         Defendant Mark Domingo, by and through his attorneys of record, David I.
20   Wasserman and Angela C. C. Viramontes, hereby files his reply to the government’s
21   opposition to Mr. Domingo’s motion to exclude offensive and graphically violent
22   materials.
23                                        Respectfully submitted,
24                                        AMY M. KARLIN
                                          Interim Federal Public Defender
25
26   DATED: June 29, 2020              By /s/ DAVID I. WASSERMAN
                                         DAVID I. WASSERMAN
27                                       ANGELA C. C. VIRAMONTES
                                         Deputy Federal Public Defenders
28                                       Attorney for MARK DOMINGO
                                               1
 Case 2:19-cr-00313-SVW Document 113 Filed 06/29/20 Page 2 of 6 Page ID #:886




1                                      I. INTRODUCTION
2          Throughout the government’s briefing it has confused the issue of Mr.
3    Domingo’s possession of materials related to a terrorist organization and the charges in
4    this case – providing material support for terrorists via the attempted use of a weapon
5    of mass destruction. Nowhere in the jury instructions for the charges at bar does it
6    require the government to prove that Mr. Domingo aided, assisted, or acted with the
7    intent to further the aims of any particular terrorist organization. Nonetheless, the
8    government erroneously contends that the videos, songs, and images seized from his
9    cell phone and computers demonstrate his predisposition, motive, and intent to commit
10   an attack. Not so. None of the evidence is probative to Mr. Domingo’s predisposition,
11   motive, or intent to use a weapon of mass destruction. That Mr. Domingo may have
12   wanted to commit some sort of generalized attack is simply not enough to carry the
13   government’s burden. The evidence should be excluded.
14                                       II. ARGUMENT
15   A.    The proffered evidence is not probative of predisposition, motive, or
16         intent to use a weapon of mass destruction and must be excluded.
17         The government claims that the proffered evidence is necessary to prove Mr.
18   Domingo acted with knowledge, without mistake, and with the intent to carry out a
19   mass-casualty attack. But the government fails to articulate how merely watching
20   violent acts or listening to songs that glorify violence is probative of an intent to
21   commit such acts. And the fact that the proffered videos and songs use Arabic words
22   that Mr. Domingo also used is not a reason to admit the evidence. These two
23   arguments would justify the admission of any film in any case in which a defendant
24   watched the movie and said words used in the movie. That Mr. Domingo consumed
25   such media does little to show that he wanted to engage in such conduct or that he
26
27
28
                                                    2
 Case 2:19-cr-00313-SVW Document 113 Filed 06/29/20 Page 3 of 6 Page ID #:887




1    evinced a specific intent to commit the charged offense on the specific date and time
2    charged. 1
3          Furthermore, the images Mr. Domingo possessed similarly fail to prove a fact of
4    consequence. The government wants to show the jury approximately 48 photos found
5    on Mr. Domingo’s laptop and phone. These photos depict a range of content: from
6    ISIS-fighters holding flags and riding on horseback to satirical memes about Islam and
7    derisive statements about Jewish people. There are also homophobic photographs,
8    misogynistic statements, and racist depictions of Black people. Once again, however,
9    Mr. Domingo is not charged with providing material support to ISIS, nor is he charged
10   with having or espousing offensive viewpoints. None of the images evince his motive,
11   knowledge, or intent to commit the charged offense. Because none of these
12   photographs make a fact of consequence more or less probable in this case, they should
13   be excluded.
14   B.    The cases cited by the government are inapposite in light of the
15         differential facts at bar.
16         The government cites six cases in support of its contention that admission of ISIS
17   propaganda is necessary to prove Mr. Domingo’s intent. But the admission of evidence
18   in each of these cases rested on the assumption that the defendant proffered some sort
19   of innocent intent in explaining his actions, something Mr. Domingo will not be
20   contending at trial.
21         In United States v. Elhuzayel, 807 Fed.Appx. 621 (9th Cir. 2020) (unpublished),
22   the images at issue were relevant to the contested issue of intent because they rebutted
23   the defendant’s arguments that the purpose of his planned travel to the Middle East was
24   not to join the Islamic State, but rather simply for a wedding. Similarly, in United
25
           1
26            The government also contends that the proffered evidence is necessary to prove
     intent since Mr. Domingo will argue that he never in fact intended to carry out the
27   attack. Not so. Evidence regarding his equivocal commitment to committing the
     charged offense is intended only to show that it was the CHS and UCE who persuaded
28   and induced Mr. Domingo into committing the charged offense. As such, the
     government’s contention must be rejected.
                                                 3
 Case 2:19-cr-00313-SVW Document 113 Filed 06/29/20 Page 4 of 6 Page ID #:888




1    States v. Mehanna, 735 F.3d 32, 60-63 (1st Cir. 2013), the government’s case depended
2    on proving that the defendant’s actions emanated from views that, over time, had
3    aligned with al-Qa’ida’s. As such, “[t]he media that he consumed en route to forming
4    those views [was] a salient part of the story.” Id. Both of these cases are inapt because
5    Mr. Domingo is not charged with providing material support to a particular terrorist
6    organization. As such, the government need not present any ISIS-related evidence to
7    prove the charges at bar. Rather, it chooses to proffer this sort of evidence because it
8    knows that it will sensationalize the trial. 2
9           The government’s citation to United States v. El-Mezain, 664 F.3d at 467, 507-
10   11 (5th Cir. 2011), suffers from the same problem. There, the Fifth Circuit affirmed the
11   admission of material seized from the defendant, “including images of violence and
12   videos glorifying Hamas and depicting Hamas leaders [because they were] probative of
13   the motive or intent of [the defendant] to support Hamas” – the designated terrorist
14   organization defendant was charged with assisting. As noted above, Mr. Domingo is
15   not charged with assisting any particular organization and, as such, evidence of ISIS
16   propaganda serves no similar purpose in this case.
17          In United States v. Abu-Jihaad, 630 F.3d 102 (2d. Cir. 2010), the Second Circuit
18   affirmed admission of Osama bin Laden’s 1996 fatwa against the United States and
19   depictions of violence which were limited and putatively-less gruesome than many seen
20   on “nightly news dispatches from Baghdad.” Id. at 132. Not so here. The evidence
21   proffered by the government goes far beyond simple statements condemning the United
22
23          2
              Importantly, the First Circuit pointed out that the government’s labelling of the
24   defendant’s crimes as “ideological” and its argument that, as a result, “his speech and
     beliefs, as well as the writings and videos that he consumed were integral to the
25   charged crimes,” was a sweeping proposition that it declined to accept. “Courts must be
     wary of the particular perils associated with prosecutions centered on ideology (which
26   include, to use the government's phrase, prosecutions centered on “propaganda”). An
     objective observer might well regard the sprawling taxonomy suggested by the
27   government as a thinly disguised effort to saddle defendants indiscriminately with the
     criminal and cultural baggage of internationally notorious terrorists. The government’s
28   embrace of such a theory smacks of overreaching, and we give that theory no weight.”
     United States v. Mehanna, 735 F.3d 32, 60 (1st Cir. 2013).
                                                    4
 Case 2:19-cr-00313-SVW Document 113 Filed 06/29/20 Page 5 of 6 Page ID #:889




1    States and includes video-footage of graphic beheadings, shootings, and murder. The
2    evidence is more akin to a snuff-film than news dispatches on the nightly news. No
3    amount of redaction can reduce the inflammatory impact this sort of evidence would
4    have on a jury.
5           Finally, in United States v. Hammoud, 381 F.3d 316, 340-43 (4th Cir. 2004), the
6    Fourth Circuit affirmed the admission of excerpts from terrorist propaganda videos
7    found in the defendant’s residence because he was charged with soliciting donations for
8    the organization depicted in the videos. That is, unlike Mr. Domingo, the defendant
9    was charged with assisting a designated terrorist organization. Hammoud, and the
10   other cases cited by the government, do not support its proposition and should be
11   rejected. 3
12   C.     The proffered evidence should be excluded under Rule 403 because the
13          unfairly prejudicial nature of the evidence, the risk of confusing the
14          issues, and the needless presentation of cumulative evidence
15          substantially outweighs its probative value.
16          As noted in Mr. Domingo’s reply to the government’s opposition to his motion
17   to exclude statements, the cases cited by the government do not support its position. 4
18   Furthermore, the specific songs and videos need not be played for the jury. Rather, an
19   agent can easily testify as to the content of this material and where it was found.
20   Playing multiple videos and songs depicting graphically violent conduct – redacted or
21
22
            3
23            The government also cites United States v. Mohamud, 843 F.3d 420 (9th Cir.
     2016), in support of its argument. But the Ninth Circuit did not analyze the issue raised
24   by the government. Instead, that Court found defendant’s entrapment defense “spirited
     and supportable.” Id. at 430 (internal parenthetical omitted); see also Dkt. 96 (Mr.
25   Domingo’s opposition to the government’s motion to exclude his entrapment defense)
     at 17 (citing Mohamud).
            4
26            The government also cites United States v. Jayyousi, 657 F.3d 1085, 1107-08
     (11th Cir. 2011), where the court admitted a televised interview of Osama bin Laden.
27   However, in that case the video was played only once for the jury and the government
     was precluded from asking questions about the video.
28
                                                   5
 Case 2:19-cr-00313-SVW Document 113 Filed 06/29/20 Page 6 of 6 Page ID #:890




1    not – is unnecessary and creates a substantial risk of inflaming the jury, confusing the
2    issues, and causing unfair prejudice to Mr. Domingo. The evidence should be excluded.
3    D.    Because the proffered evidence does not bear on Mr. Domingo’s intent
4          to use a weapon of mass destruction, it should not be admitted to rebut
5          and entrapment defense.
6          The entrapment defense in this case is based solely on the fact that, absent
7    inducement by the CHS and UCE, Mr. Domingo would not have attempted to use a
8    weapon of mass destruction. The evidence proffered by the government has nothing to
9    do with weapons of mass destruction and has everything to do with presenting
10   prejudicial evidence of an irrelevant terrorist organization to the jury. As such, the
11   government should not be permitted to present this evidence to rebut Mr. Domingo’s
12   entrapment defense and it should remain excluded.
13                                    III. CONCLUSION
14         Based on the foregoing, the Court should grant Mr. Domingo’s motion to
15   exclude images and videos depicting graphic violence and offensive content (Dkt. 75).
16                                           AMY M. KARLIN
                                             Interim Federal Public Defender
17
     DATED: June 29, 2020                By /s/ DAVID I. WASSERMAN
18                                         DAVID I. WASSERMAN
                                           ANGELA C. C. VIRAMONTES
19                                         Deputy Federal Public Defenders
                                           Attorney for MARK DOMINGO
20
21
22
23
24
25
26
27
28
                                                   6
